NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                      Submitted May 21, 2021
                                       Decided June 22, 2021

                                                 Before

                              DIANE S. SYKES, Chief Judge

                              KENNETH F. RIPPLE, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 20-2597

JENNIFER L. CHAMBERS,                                     Appeal from the United States District
     Plaintiff-Appellant,                                 Court for the Western District of
                                                          Wisconsin.
        v.
                                                          No. 3:19-cv-00780-bbc
ANDREW M. SAUL,
Commissioner of Social Security,                          Barbara B. Crabb,
    Defendant-Appellee.                                   Judge.

                                               ORDER

       Jennifer Chambers applied for Social Security disability insurance benefits and
supplemental security income based on a variety of physical and mental health
impairments, including depression, anxiety disorder, and post-traumatic stress
disorder. An administrative law judge (ALJ) denied the applications on the ground that,
despite severe mental and physical impairments, Ms. Chambers retained the residual


    
      We granted the parties’ joint motion to waive oral argument for this case, agreeing that this appeal
could be resolved on the briefs and record and that oral argument would not significantly aid the
decisional process. Fed. R. App. P. 34(f).
No. 20-2597                                                                       Page 2

functional capacity to perform simple, routine tasks in a low-stress environment, with
only infrequent changes to work routine, occasional interaction with coworkers, and
limited contact with the general public. The district court upheld that decision.

       On appeal, Ms. Chambers narrows her arguments. She argues that the ALJ erred
in considering the severity of her mental impairments and in weighing the conflicting
medical and non-medical opinions concerning her condition. As with many Social
Security disability cases that we see on judicial review, conflicting evidence here could
have supported reasonable decisions to grant benefits or to deny them. The ALJ’s
decision to deny benefits was supported by substantial evidence, so we affirm. The ALJ
resolved conflicts in the evidence in reasonable ways. She explained sufficiently why
she discounted the more restrictive opinions of Ms. Chambers’ treating therapists.

I.    Background

      A.      Ms. Chambers’ Relevant Medical History

       Jennifer Chambers applied for disability insurance benefits and supplemental
security income in July 2015, alleging that she became disabled on January 5, 2015,
when she was twenty-six years old. Ms. Chambers claimed that she was unable to work
because she suffered from post-traumatic stress disorder, severe depression, panic
attacks, anxiety and sleep disorders, and paranoia.

       From 2012 through 2018, Ms. Chambers sought regular psychiatric and
psychotherapeutic care. Most notably, she attended weekly psychotherapy sessions
with her treating therapist, social worker Amanda Kalisz. Ms. Chambers had a history
of suicidal ideation and had twice been admitted to voluntary inpatient care—once in
May 2012 and again in July 2013. In February 2015, Ms. Chambers reported to a
physician assistant that she had been experiencing worsening symptoms of depression.
But Ms. Chambers said that her medication was working, and the physician assistant
did not identify any risk factors for suicide. From March 2015 through April 2016, Ms.
Chambers continued to suffer from depression, anxiety, and difficulty sleeping. Her
mental status examinations during this period indicated normal thought processes and
content, good insight and judgment, and, on a few occasions, suicidal ideation.

       In April 2016, Ms. Chambers took a Continuous Performance Test. Her results
were within the normal range on all indices, and the administering psychologist found
that she had “no apparent problems with focusing her attention, sustaining that focus
or problems with impulsivity.” The results indicated, however, that Ms. Chambers
No. 20-2597                                                                                        Page 3

lacked ego development and strength and that she showed a strong need for support
and attention. The psychologist recommended counseling to help her develop a sense of
self and coping skills.

       From August 2016 through August 2017, Ms. Chambers continued to see Ms.
Kalisz, other therapists, physicians, and physician assistants for regular psychiatric and
psychotherapeutic care, pre-natal and post-natal care, and medication management. In
July and August 2017, Ms. Chambers reported thoughts of self-harm and worsening
depression, but she was neither admitted nor sought admittance to a hospital.1
Throughout September 2017, however, Ms. Kalisz and other healthcare providers found
that Ms. Chambers exhibited normal thought processes and content, mostly good
insight and judgment, and no suicidal, homicidal, or paranoid ideation. In October
2017, Ms. Chambers discussed her ongoing anxiety with multiple therapists. The
discussions involved “themes of safety,” encouraging her to pursue positive self-talk
and release of anxious energy through meditation and exercise.

       In November 2017, Ms. Chambers’ treating psychiatrist, Dr. James Lean, found
that she exhibited normal thought processes and content, good insight and judgment,
and no suicidal ideation. In January 2018, Ms. Chambers said that she was “less
agitated, less frustrated, more laid back, [and] more ambitious” since starting a new
medication, Lamictal. At follow-up visits in March, May, and July 2018, Ms. Chambers
repeated these positive developments. Dr. Lean’s mental status examinations during
these visits indicated that Ms. Chambers had normal thought processes and content and
good insight and judgment and that she was calmer and alert. Mental status
examinations performed by Ms. Kalisz from June through September 2018 also reflected
that Ms. Chambers had normal thought content and processes, normal mood and affect,
and no psychosis.

        B.      State Agency Assessments and Administrative Proceedings

     In September 2015, state agency psychologist Beth Jennings, Ph.D., assessed Ms.
Chambers’ residual functional capacity. She found that Ms. Chambers was not

    1
       Ms. Chambers’ treating physician assistant identified several “suicide protective factors,” including
“responsibility for children, duty to others, supportive [significant] other, fear of death/pain, pets,
religious prohibition, help-seeking behaviors, restricted access to lethal means, engagement in ongoing
mental health care, willingness to engage in treatment.” During a July 2017 appointment, Ms. Chambers
agreed to a “contract” with the physician assistant that if she had any thoughts of harming herself or
others, she would immediately report to a hospital emergency room. She renewed this commitment in
later appointments.
No. 20-2597                                                                                       Page 4

significantly limited in remembering very short and simple instructions, maintaining
regular attendance, and making simple work-related decisions. Dr. Jennings opined
that Ms. Chambers would perform better in jobs that did not require extended time
around peers. Dr. Jennings also opined that “periodic exacerbations” of mental health
symptoms might limit Ms. Chambers’ capacity to perform work at a consistent pace.

        In December 2015, state agency psychologist John Warren, Ed.D., reassessed Ms.
Chambers’ residual functional capacity. He also opined that Ms. Chambers was not
significantly limited in carrying out very short and simple instructions and maintaining
regular attendance, but found that she was moderately limited in getting along with co-
workers.

       At her hearing before the ALJ in August 2018, Ms. Chambers, then twenty-nine
years old, described her family, personal relationships, daily schedule, and work
history. She had an eighteen-month-old son and a nine-year-old daughter with
developmental and cognitive disabilities. Ms. Chambers also testified that she was
going through a divorce and that she and her children had recently moved in with her
physically disabled mother. Ms. Chambers clarified, however, that she was looking for
her own apartment.

      Ms. Chambers testified that on a typical day, she cared for her children and dog,
cleaned the house, managed her medications and appointments, and spent a few hours
on Facebook. Three days a week, she worked part-time as a grocery store cleaner,
between twelve and sixteen hours per week. Before her alleged disability onset date,
she had done full- and part-time work in manufacturing, cashiering, and cleaning.

       A vocational expert also testified at the hearing. The ALJ asked about jobs that
could be done by a person who was a high-school-educated, twenty-nine-year-old with
no relevant past work, capable of performing medium work consisting of simple tasks
in a low-stress environment with only infrequent changes to routine, occasional
interaction with co-workers, and incidental interaction with the public. The expert
opined that such a person could work as an industrial cleaner, a laundry laborer, and a
stuffer.2

      The ALJ applied the familiar five-step analysis for assessing disability and
concluded that Ms. Chambers was not disabled. See 20 C.F.R. §§ 404.1520(a)(4),


    2
     “Stuffer” is defined as “bulk sausage stuffing machine operator.” U.S. Dep’t of Labor, Dictionary of
Occupational Titles § 520.685-210 (4th ed. 1991) (cleaned up).
No. 20-2597                                                                         Page 5

416.920(a)(4). At step one, the ALJ found that Ms. Chambers had not engaged in any
substantial gainful activity since her alleged disability onset date. At step two, the ALJ
identified her severe mental impairments as depression, anxiety, post-traumatic stress
disorder, and personality disorder.

       At step three, the ALJ concluded that these impairments, individually or in
combination, did not satisfy a listing for presumptive disability. In interacting with
others, the ALJ determined, Ms. Chambers had no more than a moderate limitation. She
regularly drove her children to school and the public swimming pool, went grocery
shopping, attended doctor’s appointments, and spent time with family, friends, and her
partner. The ALJ also cited Ms. Chambers’ mental status examinations, which generally
described her as presenting with intact “memory, attention, and concentration without
mention of difficulties cooperating or completing examinations.” With respect to
adapting and managing herself, the ALJ found that Ms. Chambers was independent
and effective and had no limitations.

       In determining Ms. Chambers’ residual functional capacity, the ALJ found that
the objective medical evidence, including Ms. Chambers’ normal results on her
Continuous Performance Test and “mostly unremarkable” mental status examinations,
was inconsistent with her allegations of disability. While recognizing that Ms.
Chambers’ psychological symptoms fluctuated in severity, the ALJ emphasized that
periods of worsening symptoms were temporary and coincided with “significant life
stressors,” such as her daughter’s diagnosis, issues related to her husband’s alcoholism
and their impending divorce, her mother’s overdose on prescription medication, and
her grandmother’s death. The ALJ further noted the blunting effects of proper
medication and regular psychotherapy sessions on Ms. Chambers’ symptoms.

      The ALJ also considered and assigned weight to the opinions of the two state
agency psychologists and Ms. Chambers’ treating therapist, Ms. Kalisz, and treating
psychiatrist, Dr. Lean. Most relevant, while the ALJ did not adopt all the state agency
psychologists’ respective opinions, she found them consistent with the finding that Ms.
Chambers could perform unskilled work with limited social interaction and limited
changes in work routine.

      Critical for this appeal, the ALJ also explained why she gave little weight to the
opinions of Ms. Kalisz and Dr. Lean that would, if credited, support a finding that Ms.
Chambers was disabled within the meaning of the Social Security Act. The ALJ
discounted Ms. Kalisz’s opinions that Ms. Chambers was incapable of even low stress
work and was extremely limited in her daily life, social functioning, maintaining
No. 20-2597                                                                           Page 6

concentration and pace, and getting along with peers. The ALJ noted that the records of
Ms. Kalisz’s own mental status examinations of Ms. Chambers—which were generally
normal with intact cognition—indicated otherwise.

       The ALJ similarly discounted Dr. Lean’s opinion that Ms. Chambers’ social and
mental limits rendered her incapable of completing a full workday. In particular, the
ALJ discounted Dr. Lean’s finding that Ms. Chambers had “a history of more than one
year of an inability to function outside a highly supportive living environment.” The
ALJ emphasized that Ms. Chambers had been caring for her children since her alleged
disability onset date. The ALJ further disagreed with the respective opinions of both
Ms. Kalisz and Dr. Lean that Ms. Chambers had suffered four or more episodes of
decompensation within a twelve-month period. The preponderance of the medical
evidence, the ALJ reasoned, simply did not support such restrictive opinions.

       At step four, the ALJ concluded that Ms. Chambers had no past relevant work.
At step five, relying on the vocational expert’s testimony, the ALJ found that Ms.
Chambers could perform a number of unskilled jobs in the national economy, such as
industrial cleaner, laundry laborer, and stuffer. The ALJ therefore found that Ms.
Chambers was not disabled. The Appeals Council denied review. Ms. Chambers then
sought review in the district court, which upheld the ALJ’s decision.

       On appeal to this court, Ms. Chambers contends that the ALJ failed to assess and
weigh properly the opinions of the state agency psychologists and the opinions of her
treating therapists, Ms. Kalisz and Dr. Lean. She also argues that the ALJ “played
doctor” by making findings about her mental health impairments that were not
supported by these opinions.

II.    Discussion

       We will uphold an ALJ’s decision if it is supported by substantial evidence. See
42 U.S.C. § 405(g); Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019). Our review is
deferential: we will not reweigh the evidence, resolve conflicts in the record, decide
questions of credibility, or substitute our judgment for that of the ALJ. Summers v.
Berryhill, 864 F.3d 523, 526 (7th Cir. 2017); Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir.
2004). We will, however, “examine the ALJ’s decision to determine whether it reflects a
logical bridge from the evidence to the conclusions” that gives us a sufficient basis to
“assess the validity of the agency’s ultimate findings and afford [the claimant]
meaningful judicial review.” Moore v. Colvin, 743 F.3d 1118, 1121 (7th Cir. 2014).
No. 20-2597                                                                                     Page 7

       Here, the ALJ’s decision is supported by substantial evidence and built the
needed “logical bridge.” The balance of the objective medical evidence, opinion
evidence, and Ms. Chambers’ own testimony detailing her daily activities support the
ALJ’s determination that Ms. Chambers could perform medium work consisting of
simple, routine tasks in a low-stress environment, with only occasional interactions
with peers and incidental interactions with the public.

      First, the ALJ appropriately considered the objective medical evidence in the
record in reaching her findings. 20 C.F.R. §§ 404.1529(a), 416.929(a). Notably, Ms.
Chambers’ mental status examinations during the relevant period—particularly after
September 2015—were mostly unremarkable with regard to her thought content and
processes, cognition, and insight and judgment. Her 2016 Continuous Performance Test
yielded normal results on all indices. Her claims of worsening symptoms were
temporary and corresponded to periods of significant stress.3

        Further, as the ALJ noted, Ms. Chambers’ treatment history was “relatively
conservative” and did not support Ms. Kalisz’s and Dr. Lean’s respective opinions that
Ms. Chambers had suffered four episodes or more of decompensation within a twelve-
month period. Medical opinions may be discounted if they are inconsistent with the
record as a whole, and Dr. Lean’s opinion that Ms. Chambers suffered multiple
episodes of decompensation was inconsistent with the treatment record. See 20 C.F.R.
§§ 404.1527(c)(4), 416.927(c)(4); cf. Knight v. Chater, 55 F.3d 309, 313–14 (7th Cir. 1995)
(“The ALJ must give substantial weight to the medical evidence and opinions
submitted, unless specific, legitimate reasons constituting good cause are shown for
rejecting it.”). Ms. Chambers’ medical records revealed fluctuating psychological
symptoms, but her mental impairments never deteriorated to the point of disabling her
within the meaning of the Social Security Act, which requires complete disability for not
less than twelve months. See 42 U.S.C. § 416(i). For example, in July and August 2017,
when Ms. Chambers reported thoughts of self-harm and worsening depression, she was
neither prescribed a significantly more aggressive treatment plan nor admitted to a
hospital. And by January 2018, following adjustments to her medications, she reported




    3
      Ms. Chambers also reported that her symptoms worsened whenever she decreased or ceased taking
medications. Symptoms that abated once she resumed medication were not disabling. E.g., Curvin v.
Colvin, 778 F.3d 645, 651 (7th Cir. 2015) (rejecting claimant’s argument that sleeping disorder prevented
her from working where claimant testified that “medication kept it under control”).
No. 20-2597                                                                           Page 8

feeling less agitated, more relaxed, more ambitious, and better overall. These positive
developments continued through July 2018.

        Second, Ms. Chambers’ own description of her daily activities conflicted with
Ms. Kalisz’s opinion that she was incapable of even low stress work and Dr. Lean’s
medical opinion that she was “markedly limited in activities of daily living” and unable
to complete a full workday. Ms. Chambers testified that she cared for her two children
and dog, performed household chores, and managed her medications and
appointments. She also went grocery shopping, drove her children to school and the
public pool, spent time with family, friends, and her partner, and even attended larger
gatherings such as family weddings and birthday parties. We and other courts have
often cautioned against unrealistic and exaggerated reliance upon such evidence of
daily activities to determine a person’s ability to engage in full-time employment. See,
e.g., Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012) (collecting cases). Such evidence
of daily activities is relevant, however, and it can be helpful in evaluating conflicting
evidence about a person’s limitations. Given our deferential standard of review, we do
not see anything unreasonable in the ALJ’s consideration of the evidence of Ms.
Chambers’ activities of daily living in this case.

       Additionally, the level of independence and effectiveness shown by Ms.
Chambers in her daily activities belied Dr. Lean’s opinion that she had a “history of
more than one year of an inability to function outside a highly supportive living
environment.” As of the hearing in August 2018, Ms. Chambers was living with her
disabled mother and was the primary caregiver for her two children. The ALJ did not
err by discounting Dr. Lean’s opinion because it was controverted by both the objective
medical evidence and Ms. Chambers’ own testimony.

      Accordingly, the judgment of the district court affirming the denial of disability
insurance benefits and supplemental security income is AFFIRMED.